NUMBER 13-14-00173-CR

                               COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


OMAR MONTEMAYOR,                                                           Appellant,

                                           v.

THE STATE OF TEXAS,                                                         Appellee.


                     On appeal from the 197th District Court
                          of Cameron County, Texas.


                             ORDER TO FILE BRIEF
                Before Justices Garza, Benavides, and Perkes
                              Order Per Curiam

       This cause is before the Court on the State’s second motion for extension of time

to file the brief in this matter. The State’s brief in this matter was originally due on

December 18, 2014.        The State has previously requested and received one prior

extension of time to file the brief.
       The Court, having fully examined and considered the extension previously granted

in this cause, is of the opinion that the State’s motion for extension of time should be

granted with order.

       Accordingly, we GRANT the State’s second motion for extension of time and

ORDER the State to file the brief on or before April 10, 2015.          NO FURTHER

EXTENSIONS WILL BE GRANTED IN THIS MATTER.



                                                            PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
1st day of April, 2015.




                                           2